Citation Nr: 1827266	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  03-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tender scar of the neck, residual of excision of right submandibular gland.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left hip.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1967 to February 1972 and in the United States Coast Guard from October 1972 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2003, the Veteran testified at Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is associated with the claims file.  In a January 2006 statement, the Veteran indicated that he did not wish to have another hearing.

In May 2006, the Board in pertinent part remanded the Veteran's claims of entitlement to an increased rating for degenerative joint disease of the left hip and tender scar of the neck.

In a report of contact dated in August 2009, the Veteran inquired about the status of his claims for a heart condition and neuropathy.

In November 2010, the Board remanded the Veteran's claims and included the issue of service connection for peripheral neuropathy of both the upper and lower extremities.  However, the Board was not aware that the RO had granted service connection for peripheral neuropathy of the lower extremities in October 2010.  The Veteran did not appeal the effective date or the disability rating that was assigned.

In the November 2010 remand, the Board referred the issues of entitlement to service connection for prostate cancer, a heart condition other than hypertension, a kidney condition, as well as a petition to a claim to reopen for service connection for posttraumatic stress disorder (PTSD), to the RO for initial consideration.

In April 2013, the RO denied service connection for a heart disorder.  The Veteran did not appeal the decision.

In an April 2015 rating decision, the RO continued the 10 percent evaluation for degenerative joint disease of the left hip manifested by painful motion (Diagnostic Code 5252), and granted service connection and assigned separate 0 percent (noncompensable) ratings for degenerative joint disease of the left hip based on limitation of extension (Diagnostic Code 5251) and based on limitation of abduction (5253), both effective from December 10, 2010.  The Veteran did not appeal the ratings or effective date of this award.

In July 2016, the Board denied the claims of entitlement to service connection for peripheral neuropathy of the upper extremities and a skin disorder; and remanded the Veteran's remaining claims for additional development.

Since the July 2016 Board remand, there does not appear that any development was initiated with regards to the claims of service connection for prostate cancer and a kidney condition, as well as a petition to reopen for a claim for service connection for PTSD.  Therefore, the issues of entitlement to service connection for prostate cancer and a kidney condition, and a petition to reopen for a claim for service connection for PTSD are again referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The 10 percent rating for tender scar of the neck, residual of excision of right submandibular gland, has been assigned under Diagnostic Code 7800 since August 12 1992, and is a protected rating under 38 C.F.R. § 3.951 (b).

2.  The Veteran's scar of the neck, residual of excision of right submandibular gland is not severely disfiguring with marked and unsightly deformity and has no characteristics of disfigurement.

3.  The 10 percent rating for DJD of the left hip, has been assigned under Diagnostic Code 5252 since October 22, 1986, and is a protected rating under 38 C.F.R. § 3.951 (b).

4.  The Veteran's DJD of the left hip is manifested by pain and limitation of flexion.

5.  From April 30, 2005 to June 4, 2012, the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tender scar of the neck, residual of excision of right submandibular gland have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001, 2002 & 2017).

2.  The criteria for a disability rating in excess of 10 percent for DJD of the left hip based on painful flexion have not been met.  38 U.S.C. §§ 110, 1155, 5107 (2012); 38 C.F.R. §§ 3.951 (b), 4.7, 4.40, 4.45, 4.51, 4.71a, Diagnostic Code 5252 (2017).

3.  From April 30, 2005 to June 4, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent to this case, in rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination.  The most recent VA examination of the hips in October 2016 is responsive to the guidance provided in Correia and Sharp, and is adequate in that regard.

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Scar

The Veteran is service-connected for tender scar of the neck, residual of excision of right submandibular gland, with a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Codes 7344-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that benign neoplasms, exclusive of skin growths (Diagnostic Code 7344) are rated under the criteria for skin disabilities (Diagnostic Code 7800).

During the pendency of the Veteran's appeal, the rating schedule was revised with respect to skin disorders.  67 Fed. Reg. 49,590-49,599 (July 2002).  Those changes became effective August 30, 2002.  The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were again amended effective October 2, 2008, however, that amendment applied only to applications for benefits received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  As such, the latter amendment is not applicable in this case.

Under the former version of 38 C.F.R. § 4.118, Diagnostic Code 7800, a noncompensable evaluation was warranted for a slightly disfiguring scar of the head, face, or neck.  A 10 percent evaluation required that such a scar be moderately disfiguring.  A 30 percent evaluation required that the scar be severely disfiguring with marked and unsightly deformity of the eyelids, eyes, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

Further, prior to August 30, 2002, for superficial scars that were tender and painful on objective demonstration, a 10 percent evaluation was warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Superficial and poorly nourished scars with repeated ulceration also warranted a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

From August 30, 2002, scars were evaluated under Diagnostic Code 7800, relating to "scar(s) of the head, face, or neck" due to burns or other causes.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Under this version, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  Id.  A 30 percent evaluation is assigned when there is "visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips)"; or when there are two or three characteristics of disfigurement.  Id.

There are eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 (2002): scar 5 or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and, skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  Id. at Note (1).

These characteristics of disfigurement "may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation."  Id. at Note (5).
The Veteran's tender scar of the neck, residual of excision of right submandibular gland does not involve any of the eight characteristics of disfigurement under Diagnostic Code 7800.

The Veteran underwent a VA examination in December 2002.  The examination report noted the Veteran's scar was located on the right side of his neck was a 4-inch well-healed surgical scar at midline, extending over the lateral aspect of the right side of the neck.  The scar was aligned horizontally to the natural skin crease.  There was no ulceration or breakdown of the skin.  There was no elevation or depression of the scar.  There was no underlying loss of tissue.  There was no inflammation, edema, or keloid formation.  The color of the skin as compared to normal areas of the skin was normal.  There was no adherence to underlying structures.  There was no tenderness to palpation.  There was no disfigurement related to the scar as it was within the bearded area of the neck.

The December 2010 VA examination report showed the Veteran had a linear scar measuring 7 x 0.1 cm beginning behind and extending below the right ear.  The Veteran stated that his primary symptom was itching.  The examiner noted there was no skin breakdown or limitation of motion on routine daily activities or employment due to the scar or disfigurement.  The scar was slightly tender to palpation at the proximal end, otherwise, nontender to palpation.  The scar was superficial, meaning there was no underlying soft tissue damage.  There was no palpable depth, limitation of motion, or other limitation of function caused by the scar.  No inflammation or edema was noted.  Slight keloid formation at the proximal end approximately 0.5 cm in length and 0.3 cm in width was noted.  The scar was linear and stable.  There was no adherence to underlying tissue, no elevation or depression to palpation other than was dictated to the proximal end noted.  No abnormal texture was noted.  The scar was slightly lighter in color than the surrounding tissue.  No induration, inflexibility, underlying soft tissue loss was noted.  There was no facial gross distortion or asymmetry of the face.  The examiner noted the scar was not visualized when looking straight on to the Veteran, only when he turned to the side could the scar be visualized.

The January 2013 VA examination report indicated the Veteran had one scar located behind the right ear and extending to the mid neck area measuring 11 x 0.2 cm.  There was no elevation, depression, adherence to underlying tissue or missing underlying soft tissue noted.  The scar was hypopigmented.  The approximate combined total area in centimeters squared for the hypopigmented area was measured as 2.2 cm².  There was no gross distortion or asymmetry or visible or palpable tissue loss noted.  No limitation of function was noted.  The examiner noted that the Veteran's scar did not impact his ability to work.

The most recent October 2016 examination report noted that the Veteran's scar, measured 11.0 cm in length, 0.2 cm in width (0.3 in² (2.2 cm²) overall.).  The scar was hypopigmented.  The scar was smooth on palpation.  The texture of the scar was normal.  The scar's underlying soft tissue was intact.  The scar's skin was soft and flexible.  The scar was not adherent to underlying tissue.  The scar was not painful.  The scar was stable.

Based on the foregoing, the Board finds that a rating higher than 10 percent is not warranted under Diagnostic Code 7800.  Notably, the report of slight keloid formation at the proximal end of the scar noted on VA examination in December 2010 was not replicated on repeat examination prior to and subsequent to that examination.  In any event, findings of one characteristic of disfigurement would not warrant more than the currently assigned 10 percent rating.

Other diagnostic codes pertaining to scars have been considered, but do not warrant a higher rating.  The Veteran complained of pain associated with his scar in a statement received by VA in June 2010.  One or two scars that are painful or unstable warrant a 10 percent rating and three or four scars that are painful or unstable warrant a 20 percent rating under Diagnostic Code 7804.  However, examinations in December 2002, January 2013, and October 2016 showed that the scar was not painful.  Notably, the findings on VA examination in December 2010 of slightly tenderness to palpation at the proximal end of the scar was again not replicated on repeat examination prior to and subsequent to that examination, and even on the December 2010 examination, the scar was otherwise nontender to palpation.  Given the complete findings of record, the evidence does not support that the Veteran's scarring is akin to three or four painful scars under Diagnostic Code 7804.  In addition, a higher rating also is not warranted for scars that are unstable or cause limitation of function, as the examination reports show that the Veteran did not have any of this type of impairment due to the scarring.  Notably also, on ENT examination in January 2011, the examiner noted that while the Veteran had complaints of sialadenitis and parotid disease, there was no objective evidence of stones in the right parotid.

Thus, a rating higher than 10 percent is not warranted for the Veteran's scar of the neck, residual of excision of right submandibular gland.

B.  DJD Left Hip

The Veteran's left hip disability has been rated under the provisions of Diagnostic Codes 5251, 5252, and 5253.  38 C.F.R. § 4.71a.  Diagnostic Codes 5251, 5252, and 5253 provides for the evaluation of limitation of motion of the thigh.  See 38 C.F.R. § 4.71a.  As noted in the Introduction, in an April 2015 rating decision, the RO continued the 10 percent evaluation for degenerative joint disease of the left hip manifested by painful motion (Diagnostic Code 5252), and granted service connection and assigned separate 0 percent (noncompensable) ratings for degenerative joint disease of the left hip based on limitation of extension (Diagnostic Code 5251) and based on limitation of abduction (5253), both effective from December 10, 2010.  The Veteran did not appeal the ratings or effective date of this award.

Diagnostic Code 5251 provides a sole 10 percent rating for extension of the thigh limited to 5 degrees.

Under Diagnostic Code 5252, a Veteran is entitled to a 10, 20, 30, or 40 percent rating for flexion of the thigh limited to 45, 30, 20, or 10 degrees, respectively.

Diagnostic Code 5253 provides for a 10 percent rating where there is impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees, or there is a limitation of abduction such that the Veteran cannot cross his legs.  A 20 percent rating is warranted under Diagnostic Code 5253 where impairment of the thigh causes limitation of abduction of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal flexion of the hip is from 0 degrees to 125 degrees, and normal abduction is from 0 degrees to 45 degrees. 38 C.F.R. § 4.71 Plate II (2017).

The Veteran contends that his service-connected left hip disability is worse than presently rated.

The Veteran underwent a VA examination in December 2002.  The Veteran complained of pain in his left hip.  The Veteran rated his pain as 9 out of 10.  The Veteran reported that the pain was a sharp grabbing pain.  The Veteran's pain was posteriorly over the left hip, relieved by lying down, heat, and elevation.  The Veteran indicated that medication provided partial relief.  The Veteran stated that his pain was worse when he tried to walk.  The Veteran reported he experienced flare-ups daily with any kind of activity.  On functional assessment, the Veteran stated that he felt limited due to his left hip.  He did not participate in any form of exercise or activities of daily living.  The Veteran stated that at work, he did not have problems with his left hip due to the nature of his work.  He worked sitting down for about eight hours a day.  The Veteran was able to get up to change position.  The Veteran reported he used Advil and Naprosyn for partial relief.  He reported he used a walking cane on the weekends.  On physical examination, there was tenderness palpation over the posterior aspect of the left hip, as well as the posterior aspect of the left buttock directly over the greater trochanter.  Range of motion (ROM) was noted as flexion 0 to 115 degrees with discomfort beyond 90 degrees, abduction 0 degrees to 30 degrees with no improvement on active motion.  There was no edema, effusion, redness, heat, or abnormal movement of the left hip.  There was guarding of movement during flexion beyond 90 degrees.  The Veteran's gait was normal.  There were no skin callosities, breakdown or unusual shoe wear pattern.  The Veteran was able to tandem walk.  He was able to heel walk.  He was unable to toe walk secondary to foot problems.  There was no ankylosis.  There was no leg length discrepancy.  Strength testing revealed 4 out of 5 in all muscle groups of bilateral lower extremities.  There was diminished sensation to touch over bilateral lower extremities, toes, as well as soles.  Bilateral dorsalis pedis pulses were 1+, bilateral tibialis posterior pulses were 2+.  There were normal reflexes, bilateral lower extremities.  The examiner provided a diagnosis of left hip with musculoskeletal pain.  There was no evidence of degenerative joint disease on x-ray.

The Veteran underwent a VA Compensation and Pension (C&P) examination in September 2006.  The Veteran's hips were x-rayed and showed arthritis.  The Veteran was diagnosed with arthritis of the left hip.

The Veteran underwent a VA examination in January 2013.  The examiner provided a diagnosis of left hip degenerative arthritis.  The Veteran reported his pain had gradually become worse since he first experienced it in 1986.  The Veteran did not report flare-ups that impacted the function of his hip or thigh.  ROM indicated flexion 0 degrees to 125 degrees with no evidence of painful motion, extension ended greater than 5 with no evidence of painful motion, abduction was not lost beyond 10 degrees.  The Veteran was able to cross his legs.  He was not limited in toe-out.  On repetitive testing the Veteran's ROM was 0 degrees to 120 degrees flexion, no changes in extension, abduction or toe-out.  The examiner noted the Veteran did not have additional limitation in ROM of the hip and thigh following repetitive-use testing.  There was no functional loss or functional impairment noted.  Localized tenderness or pain to palpation was noted.  Strength testing revealed 4 out of 5 in all muscle groups of bilateral lower extremities.  No ankylosis was noted.  The Veteran did not have malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran had not had hip surgery.  The Veteran used a wheelchair occasionally and a cane regularly for ambulation.  Imaging studies indicated degenerative arthritis of the left hip.  The examiner noted that the Veteran's hip condition did not impact his ability to work.  The examiner remarked that he did not feel that the Veteran's hip osteoarthritis was very limiting to him as he still had fairly well preserved range of motion and was not complaining of any groin pain on history or examination with particular motions.  The examiner further provided that given the state of the Veteran's lumbar spine, his complaints were much more consistent with lumbar stenosis and radiculopathy which is what the Veteran had.  The examiner remarked additionally, the Veteran's neurological examination was not consistent with Type 2 diabetes but again was more consistent with radicular-type pain and radicular changes secondary to his severe lumbar stenosis.  The examiner opined that it was less likely as not that this was the result of any type of service-connected injury and was more likely just the natural course of aging.  Given that the Veteran had arthritis in his lumbar spine and his bilateral hip joints that could be seen from examination, he would likely have developed this arthritis whether or not he had been in service.  The examiner noted that he did not believe that anything in the Veteran's history pointed to the fact that this irrevocably altered the natural history of his disease.  The examiner noted that the Veteran stated that he was tired and refused x-rays at the time of examination.  The examiner finally noted that actual backward extension 0 degrees to 30 degrees of the left hip indicated no weakness, decreased endurance or easy fatigability with repetitive range of motion.

The Veteran underwent a VA examination in October 2016.  The examiner confirmed a diagnosis of degenerative arthritis of the left hip.  The Veteran reported that since his last C&P evaluation in 2013 his hip did not bother him.  He denied any daily pain or flare-ups of his left hip.  The Veteran had no surgery to his left hip and took no medications specifically for his left hip.  The Veteran reported that he was a claims adjuster for the VA and retired 6 years earlier.  The Veteran did not report any functional loss or functional impairment of his left hip.  ROM testing indicated flexion 0 degrees to 125 degrees, extension 0 degrees to 30 degrees, abduction 0 degrees to 30 degrees, adduction 0 degrees to 20 degrees.  The Veteran was able to cross his legs.  His external rotation was 0 degrees to 40 degrees and internal rotation 0 degrees to 20 degrees.  The range of motion itself did not contribute to a functional loss.  No pain was noted on examination.  There was no evidence of pain with weight bearing.  There was no localized tenderness or pain on palpation.  There was no evidence of crepitus noted.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination was not noted to significantly limit the Veteran's functional ability with repeated use over a period of time.  Strength testing revealed 4 out of 5 in all muscle groups of bilateral lower extremities.  There was a reduction in muscle strength noted due to the Veteran's left hip condition.  There was no atrophy or ankylosis noted.  The Veteran did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The Veteran used a wheelchair regularly for ambulation.  The examiner noted the Veteran used a wheelchair to assist in locomotion, but due to conditions with his feet and not his hip.  The examiner noted that the Veteran's hip condition did not impact his ability to perform any type of occupational task.  The examiner remarked the Veteran's service-connected degenerative joint left hip condition did not impact the Veteran's ability to maintain and obtain gainful employment.  The examiner further remarked that the Veteran's condition would not preclude employment especially in a sedentary capacity with restrictions that would include no repeated bending, stooping, standing long periods of time or lifting greater than 10 pounds.

The Board notes that the Veteran's VA treatment records are consistent with the Veteran's VA examinations.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for painful motion, a compensable rating for limited extension and a compensable rating for limited abduction for the Veteran's DJD of the left hip.

The Board is cognizant that the assignment of multiple ratings based on the same symptoms or manifestations constitutes prohibited pyramiding.  38 C.F.R. § 4.14. However, here, the RO has assigned separate ratings based on limitation of extension, flexion, and rotation of the left hip under Diagnostic Codes 5251, 5252, and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  In this regard, separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, this key consideration has been met, in that limitation of extension, flexion, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected left hip disability.  38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (providing that separate ratings may be assigned for disability of the same joint where Veteran has both limitation of flexion and limitation of extension of same leg).

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or evidence that his left hip osteoarthritis is manifested by pathology such as femur fracture or flail joint; therefore, ratings under Diagnostic Codes 5250, 5254, or 5255 are not appropriate at any time during the rating period.  38 C.F.R. § 4.71a.

The Veteran currently has separate noncompensable ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5251 and 5253.  In order to get a higher rating based on limitation of motion, the evidence must show extension of the thigh limited to 5 degrees and impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees, or there is a limitation of abduction such that the Veteran cannot cross his legs.  Further, a compensable rating for the Veteran's left hip flexion is not warranted as he had 0 to 90 degrees of flexion during his December 2002, January 2013, and October 2016 VA examinations.  The VA examiners noted that the Veteran was able to cross his legs, toe out beyond 15 degrees, and that there was no pain noted on examination, no localized tenderness or pain on palpitation of the joint or associated soft tissue, and there was no objective evidence of crepitus.  No muscle atrophy, ankylosis, or arthritis was found.  Also, there was no obvious leg length discrepancy.  Further, at no time during the appeal period did the Veteran have greater limitation of motion of the left hip than that contemplated by the current ratings even considering DeLuca, Correia, Sharp and other directives outlined above.  Therefore, a rating higher than 10 percent for degenerative joint disease manifested by painful flexion, a compensable rating for limited extension, and a compensable rating for limited abduction is not warranted for the Veteran's left hip disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.

For all the foregoing reasons, the Board finds that a rating higher than 10 percent is not warranted for the left hip disability.  There are no objective medical findings that would support the assignment of any higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  TDIU

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Here, the Veteran's entitlement to a TDIU prior to June 5, 2012 is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a formal TDIU claim in December 2012.

The Veteran's current service-connected disabilities are diabetic neuropathy rated at 100 percent, left lower extremity peripheral vascular disease associated with Diabetes Mellitus (DM) Type II at 40 percent, chronic sinusitis with headaches at 30 percent, DJD of the lumbosacral spine at 20 percent, DM Type II with erectile dysfunction at 20 percent, right lower extremity peripheral vascular disease associated with DM Type II with erectile dysfunction at 20 percent, DJD left hip at 10 percent, tender scar of the neck, residual of excision of right submandibular gland at 10 percent, left knee arthritis with strain at 10 percent, peripheral neuropathy, right lower extremity associated with DM Type II with erectile dysfunction at 10 percent, peripheral neuropathy, left lower extremity associated with DM Type II with erectile dysfunction at 10 percent, amputation of the left great toe associated with left lower extremity peripheral vascular disease at 10 percent, DJD left hip, limitation of extension with a noncompensable rating, DJD left hip, limitation of abduction with a noncompensable rating, and amputation of the left second toe associated with left lower extremity peripheral vascular disease with a noncompensable rating.  The Veteran had a combined disability rating of 70 percent from January 2000; 80 percent from May 2002; 90 percent from August 2006; and 100 percent from June 2012.  He has met the schedular requirements for a TDIU during the pendency of this appeal.

Because the Veteran has a 100 percent schedular rating for DM from June 2012, he would have to establish entitlement to a TDIU based on other service-connected disabilities from that date.  In 2012, the Veteran reported that he had been a claims examiner with VA and had retired seven years earlier; he reported that he had one year of college.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

In his formal application, the only basis upon which the Veteran has asserted entitlement to a TDIU was due to his inability to work due to his DM Type II preventing him from securing or following substantially gainful employment.  The Veteran was gainfully employed prior to April 30, 2005 when he retired.  Prior to June 5, 2012, the evidence of record overall shows that the Veteran's service-connected disabilities, taken together, prevented him from maintaining gainful employment.  Specifically, the Veteran's service-connected DM had become progressively worse with complications requiring additional surgeries.  The Veteran's service-connected disabilities of sinusitis with headaches, DJD of lumbar spine; DM; DJD of the left hip; scar of the neck; and left knee disability were of such severity to prevent the Veteran from engaging in gainful employment from April 30, 2005 to June 4, 2012.  Thus, a TDIU is warranted from April 30, 2005 to June 4, 2012.

Further, the Board has evaluated the Veteran's unemployability claim on the basis of his non-diabetic service-connected disabilities from June 5, 2012 as he is receiving a current 100 percent schedular evaluation for his service-connected complications of DM Type II.  The January 2013 VA examiner noted that the Veteran's scar did not impact his ability to work.  The January 2013 VA examiner noted that the Veteran's hip condition did not impact his ability to work.  The examiner remarked that he did not feel that the Veteran's hip osteoarthritis was very limiting to him as he still had fairly well preserved range of motion and was not complaining of any groin pain on history or examination with particular motions.  The October 2016 VA examiner noted the Veteran's service-connected degenerative joint left hip condition did not impact the Veteran's ability to maintain and obtain gainful employment.  The examiner further remarked that the Veteran's condition would not preclude employment especially in a sedentary capacity with restrictions that would include no repeated bending, stooping, standing long periods of time or lifting greater than 10 pounds.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's non-diabetic service-connected disabilities cause a significantly diminished level of functioning to the point where the Veteran is unable to work based solely on these disabilities.

From June 5, 2012, to the extent the service-connected disabilities affect the Veteran's employment; the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his non-diabetic service-connected disabilities prevent him from securing or following any substantially gainful employment from June 5, 2012, the Board finds that a TDIU rating is not warranted from June 5, 2012.  


ORDER

Entitlement to a disability rating in excess of 10 percent for tender scar of the neck, residual of excision of right submandibular gland is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left hip is denied.

A TDIU is granted from April 30, 2005 to June 4, 2012, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


